DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending. Claims 15-19 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the 3rd to last line of the claim there is extraneous language that appears to be foreign and it is unknown as to what is being claimed.  This portion of the claim for purposes of continued prosecution will be ignored.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-14 recites the limitation "The differential" in the first line of each claim as the first two words.  There is insufficient antecedent basis for this limitation in the claim.  This should be changed to “A differential”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0240931 to Habel.
Regarding claims 1-3, the Habel publication teaches a differential for an automotive drive, the differential including a transmission housing 12, a transmission input 22, two transmission output shafts 5, and a planetary transmission 3 for distributing performance effective on the transmission output shafts at the transmission input, the planet carrier including at least four transmission elements, of which two transmission elements are configured as a central gear 4, at least one transmission element as a planetary gear 3, and a transmission element as a planet carrier 2, whereby the planet carrier is coupled with the transmission input and one of the central gears each is coupled with one of the transmission output shafts, and at least one planetary gears is engaged with the central gears and is rotatably mounted at 
Regarding claim 4, the differential is configured to operatively connect one of the transmission output shafts 5 and the at least one planetary gears 3 to the transmission housing 12 by the brake element 6.  The planetary gears 3 are connected to the housing operatively since the carrier 2 that they are attached to are braked to the housing, therefore, both elements are braked to the housing operatively connected. See paragraph 0017 and Figs. 1 and 2.
Regarding claim 6, the differential is configured to operatively connect the planet carrier and at least one planetary gear to the transmission housing by the brake element. The planetary gears 3 are connected to the housing operatively since the carrier 2 that they are attached to are braked to the housing, therefore, both elements are braked to the housing operatively connected. See paragraph 0017 and Figs. 1 and 2.
Regarding claim 7, whereby the brake element is allocated within the transmission housing.  See Figs. 1 and 2.
Regarding claim 8, the brake element is a frictionally engaged brake element.  See paragraph 0017 and Figs. 1 and 2.
Regarding claim 9, the brake element  6 has at least a friction surface 15 non-rotatably allocated with regard to the transmission housing 12, 23 and both of the transmission elements operatively connectable to the transmission housing each have a 
Regarding claim 10, an electromotive drive 24, is intended for actuating the brake element, which is fixed to a housing with regard to the transmission housing.  See paragraph 0021.
Regarding claim 14, the differential is an axle differential for a motorized vehicle.  See paragraph 0002.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0240931 to Habel.
Regarding claim 11, the Habel publication teaches one braking element 6.
However, it lacks a teaching of at least one additional braking element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Habel publication to have at least one additional brake element configured to operatively connect two transmission St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 12 and 13, the Habel publication specifically shows a bevel gear differential in Figs. 1 and 3.  The Habel publication teaches that the differential can be a planetary differential.  See paragraph 0008.
The Habel publication lacks a specific teaching that the differential is a spur gear differential where there are two planetary gears, which are operatively connected to a common shaft rotatably mounted to the planet carrier and allocated parallel to the axle with regard to one of the transmission output shafts, whereby one of the planetary gears meshes with one of the central gears and the other planetary gear is operatively connected with the other central gear with the interposition of an intermediate gear.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Habel publication to have the spur gear differential as recited in the claims as this is a known type of spur gear differential that is a planetary differential that can be substituted for a bevel gear differential and is common practice, to provide the predictable result of a compact differential.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Nos. 3,517,572 to Schmid and 3,915,267 to Shea both teach a brake for a bevel gear differential.
U.S. Patent No. 3,814,222 to Koivunen teaches a planetary gear differential with a brake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659